



Exhibit 10.1




Greens Worldwide Incorporated Cards New Agency Relationship

Leading New York Agency to Help Boost Visibility of US Pro Golf Tour




Hertford, NC and New York, NY, September26, 2005 – Greens Worldwide Incorporated
(OTC BB:  GRWW.OB) announced today that it has retained Worldwide Marketing &
Media Group (WMMG), a leading lifestyle and sports marketing firm, to provide
marketing and sponsorship support for its US Pro Golf Tour
(www.usprogolftour.com).




WMMG’s specialized expertise in sports and consumer marketing were key factors
in GRWW’s decision to partner with the New York based firm.  WMMG will assist
GRWW in various facets of its marketing initiatives, including development of an
integrated corporate partner program.




The US Pro Golf Tour is a professional tour with events to be televised on The
Golf Channel.  The Tour provides a venue for both professionals and amateurs to
prepare for the PGA Tour and the Champions Tour; it also provides an opportunity
for golfers with handicaps to compete “inside-the-ropes” of a major golf event.
 




“Our partnership with WMMG is another big step in bringing golf to the fans
throughout our US Pro Golf Tour concept,” said Tom Kidd, Commissioner of the US
Pro Golf Tour.  “WMMG has the knowledge and contacts to help grow the Tour and
increase its visibility to fans, sponsors, and players across the country.”




“We are thrilled to be working with such a dynamic and exciting organization as
Greens Worldwide Incorporated,” said Todd Gershwin, COO of WMMG.  Gershwin
added, “We believe that the US Pro Golf Tour has a tremendous potential in the
burgeoning golf market and can serve as a popular breeding ground for top pros
on the other Tours.”




About US Pro Golf Tour, Inc.

The US Pro Golf Tour, a wholly owned subsidiary of GRWW, is the country's
premier intermediary professional golf tour conducting tour caliber events for
former PGA Tour professionals preparing for the Champions Tour, non-exempt
professionals on the Champions Tour, and celebrity challengers and professionals
18 years old and up preparing for the big tour.  The US Pro Golf Tour also
conducts a Pro Net competition for players of all skill levels 18 years of age
and older who will compete for substantial prize money with their handicaps in
the Tour event atmosphere of Tour events. US Pro Golf Tour tournaments are
week-long events with Junior Clinics, pro-ams, entertainment, leader boards and
hospitality, with local market charities benefiting from the event.  Events are
televised on The Golf Channel through the Tour’s show, “54 Holes to Sunday”.
 The US Pro Golf Tour has all the amenities of the PGA Tour, including
electronic leader boards, official scoreboard, real-time scoring, hospitality
center, gallery and national television coverage on The Golf Channel.  Golfers
who wish to compete in US Pro Golf Tour events must first complete a membership
form for member status in either the Pro Net or Pro Championship Division by
visiting the tour’s web site, www.usprogolftour.com.  





1











About Worldwide Marketing & Media Group

WMMG is a fully integrated marketing and media firm that provides sports,
consumer, and lifestyle organizations with a wide range of services that
includes marketing, multimedia production, public relations, event management,
and strategic planning.  WMMG is headquartered in New York, New York.  For more
information go to www.wmmg.net.




Important Information About Forward-Looking Statements

All statements in this news release that are other than statements of historical
facts are forward-looking statements, which contain our current expectations
about our future results. Forward-looking statements involve numerous risks and
uncertainties. We have attempted to identify any forward-looking statements by
using words such as "anticipates", "believes", "could", "expects", "intends",
"may", "should" and other similar expressions. Although we believe that the
expectations reflected in all of our forward-looking statements are reasonable,
we can give no assurance that such expectations will prove to be correct.

A number of factors may affect our future results and may cause those results to
differ materially from those indicated in any forward-looking statements made by
us or on our behalf. Such factors include our limited operating history; our
need for significant capital to finance internal growth as well as strategic
acquisitions; our ability to attract and retain key employees and strategic
partners; our ability to achieve and maintain profitability; fluctuations in the
trading price and volume of our stock; competition from other providers of
similar products and services; and other unanticipated future events and
conditions.




Contact
Tom Kidd

Commissioner
US Pro Golf Tour

252.264.2064

 tourcommissioner@yahoo.com




Todd Gershwin

Chief Operating Officer

Worldwide Marketing & Media Group

212.286.1244

tgershwin@wmmg.net

















2





